Citation Nr: 0905461	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-03 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

At the March 2007 Board hearing, the appellant submitted a 
claim of entitlement to an increased evaluation for his 
service-connected lumbosacral strain.  In the Board's 
February 2008 remand, this claim was referred to the RO for 
appropriate development.  A review of the appellant's claims 
folder demonstrated that this issue has yet to be developed 
and is again referred to the RO for appropriate action.


FINDING OF FACT

The appellant's current hypertension did not manifest until 
many years after service and is not shown by the medical 
evidence of record to be related to his active duty service, 
or causally related to or otherwise aggravated by his 
service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been so 
incurred, nor is it proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in September 2003 and May 2008 advised the 
appellant of the foregoing elements of the notice 
requirements.  Dingess/Hartman, 19 Vet. App. at 486; 
Quartuccio at 187; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appellant's claim was re-
adjudicated by the December 2008 supplemental statement of 
the case.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant was also provided a VA examination to assess 
the presence, severity, and etiology of his current 
hypertension.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the appellant served on active duty from June 
1969 to June 1972.  In May 2001, the appellant filed the 
present claim seeking entitlement to service connection for 
hypertension.  He asserts that this condition is either due 
to or aggravated by his service-connected diabetes mellitus, 
type 2.  By an April 2002 rating decision, service connection 
was granted for diabetes mellitus, type 2, and a 10 percent 
evaluation was assigned thereto, effective June 5, 2001.

A review of the evidence does not support the claim of 
service connection for hypertension on a direct basis.  The 
appellant's service treatment records were negative for this 
disorder, and there was no evidence that this disorder was 
incurred in or aggravated by his military service.  In making 
this determination, the Board points out that the first 
evidence of the appellant having been diagnosed with 
hypertension was a treatment report dated in March 1993.  
Therein, the appellant was noted as having a "history of 
hypertension," but the date of onset was not provided.  In 
January 2005, the appellant underwent a VA examination for 
his service-connected diabetes mellitus, type 2.  In the 
report of medical history, it was noted that the appellant's 
hypertension was first diagnosed in the "early 1990's."  
Based on this evidence, the appellant's condition was first 
diagnosed as hypertension approximately 20 years after his 
discharge from active service.   Thus, the Board finds that 
service connection for hypertension on a direct basis is 
denied.  38 C.F.R. § 3.303; Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

The Board also finds that the evidence of record does not 
support the conclusion that the appellant's current 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, type II.  In January 2005, a VA 
examiner diagnosed the appellant's condition as hypertension 
and found that:

In regards to his hypertension, the 
[appellant] was diagnosed with 
hypertension prior to his diabetes 
mellitus[, type 2].  Although his 
dosage [for his hypertension 
medication] was increased recently, it 
still appears to be stable and needs to 
continue to be watched.  I do not feel 
that this is a secondary complication 
of [the appellant's] diabetes 
mellitus[, type 2,] but could consider 
the fact that hypertension may become 
aggravated from his diabetes mellitus[, 
type 2,] as a natural progression of 
the disease.

In January 2006, the appellant underwent a VA examination for 
hypertension.  As noted in his medical history, the appellant 
was diagnosed with diabetes mellitus, type 2, in 2000.  The 
examiner mistakenly reported that the appellant developed and 
was found to have hypertension concurrently with his diabetes 
mellitus, type 2.  As noted above, the evidence of record 
demonstrated that the appellant's hypertension was first 
diagnosed in the early 1990's.  After administering clinical 
and diagnostic testing, the examiner provided diagnoses of 
diabetes mellitus, type 2, and hypertension.  The examiner 
further stated:

At this point in time, it is less likely 
than not that [the appellant's] 
hypertension is either caused by or 
being significantly aggravated by his 
diabetes mellitus, type 2.  Hypertension 
is felt to be idiopathic. 

During the pendency of the appeal at issue herein, numerous 
treatment reports have been submitted demonstrating diagnoses 
of and treatment for hypertension.  None of these reports, 
however, contained etiological opinions linking the 
appellant's current hypertension to his service-connected 
diabetes mellitus, type 2, on either a basis of causation or 
aggravation.

The Board notes that the appellant's statements can provide 
competent evidence about what he experienced; for example, 
his statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency of the evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the appellant's statements are not competent evidence to 
establish a causal relationship between his current 
hypertension and his service-connected diabetes mellitus, 
type 2, nor are his statements competent evidence that his 
hypertension is aggravated by his service-connected diabetes 
mellitus, type 2.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinions of record 
concerning the etiology of the appellant's current 
hypertension are negative to the appellant's claim.  
Moreover, the only expert medical opinions of record 
concerning aggravation of the appellant's current 
hypertension due to his service-connected diabetes mellitus, 
type 2, are also negative to his claim.

With respect to the issue of aggravation, the Board finds 
that the January 2005 medical opinion offered by the VA 
examiner was couched in terms that were too speculative to be 
of any significant probative value.  Specifically, the 
opinion stated that the appellant's service-connected 
diabetes mellitus, type 2, "could" aggravate the 
appellant's current hypertension.  A medical opinion 
expressed in terms of "could" also implies "may not" and 
is too speculative to establish a causal relationship.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a 
physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis implies he may not have been showing 
symptoms and therefore deemed speculative); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (holding that a private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).   
Thus, the Board finds the January 2006 VA examiner's opinion 
to be the most probative evidence of record as to the issue 
of whether the appellant's current hypertension was 
aggravated by his service-connected diabetes mellitus, type 
2.  Based on this opinion, the Board finds that entitlement 
to service connection for hypertension based on aggravation 
caused by the appellant's service-connected diabetes 
mellitus, type 2, is not warranted.  38 C.F.R. § 3.310.

In the absence of competent medical evidence that the 
appellant's current hypertension is related to his military 
service or was caused or aggravated by his service-connected 
diabetes mellitus, type 2, the preponderance of the evidence 
is against the appellant's claim for service connection.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type 2, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


